Exhibit 10.6

 

Amended and Restated Board Compensation Program

Effective June 14, 2007

 

For purposes of this Program:

 

1.

Outside Director shall mean any individual that is not an Inside Director and
meets the definition of “outside director” as it may be amended from time to
time under Section 162(m) the Internal Revenue Code of 1986, as amended, and the
rules and regulation thereunder;

2.

Lead Director shall mean the Independent Director selected by a majority of the
Independent Directors, pursuant to the Corporate Governance Guidelines.

3.

Inside Director shall mean any individual who is also an officer or employee of
the Corporation or any of its affiliates.

4.

Independent Director shall mean any individual who qualifies as an “independent
director,” pursuant to the Corporate Governance Guidelines.

 

The determination of whether or not an individual is an Outside Director, Inside
Director or Independent Director (and in the case of an Outside Director whether
or not the grant of an option was necessary to attract such individual to join
the Board) shall be made by the Board of Directors in its sole and absolute
discretion at any time prior or subsequent to the date on which the individual
is appointed or elected to the Board of Directors.

 

 

Compensation for Members of

Board of Directors

Audit Committee

Compensation Committee

Nominating & Corporate Governance Committee

Annual Cash Retainer for Outside Directors (paid quarterly)

$20,000

$5,000

$3,000

$3,000

Additional Annual Cash Retainer for Lead Director (paid quarterly)

$10,000

N/A

N/A

N/A

Meeting Fees for Outside Directors (paid quarterly)

$1,500 per meeting

$1,500 per meeting

$1,000 per meeting

$1,000 per meeting

Telephonic Meeting Fees for Outside Directors (paid quarterly)

$500 per meeting

$500 per meeting

$300 per meeting

$300 per meeting

Annual retainer and meeting fees for Inside Directors

$0

N/A

N/A

N/A

Other

Reimburse out of pocket expenses

Reimburse out of pocket expenses

Reimburse out of pocket expenses

Reimburse out of pocket expenses

Equity Compensation

As set forth in the Company’s 2006 Stock Incentive Plan

 

Approved By Board of Directors

June 14, 2007

 

 

 